Opinion by
Orlady, J.,
The plaintiff’s right to recover in this case must depend upon *418the relation by contract, expressed or implied, of her husband with the defendant company, and assuming everything favorable to her contention, so far as his right to membership in the beneficial fund of the Lehigh Coal and Navigation Company, the important fact remains that she has failed to establish any compliance with the rules governing the administration of the fund, so as to entitle her as his widow to any right therein.
Rule No. 5 provides that benefits will be paid only on the statement of the proper foreman that the injury was received in the service of the company; and on a certificate from the physician to the fund in case of accident; that the accident was a disabling one; and in the case of death that the death resulted from the accident and not from some disease, is controlling in the case. These rules were formulated'by the officers of the fund, and accepted by each of the persons participating in the payments into the fund, and regulated all claims under the fund, either from disability or for funeral expenses, or in case of injuries the rights of the heirs of the deceased. The plaintiff’s proof failed entirely to establish a certificate from a physician to the fund, that the death resulted from accident and not from disease. The certificates received in evidence irregular as they were, were contradictory, and not effective. The one dated February 1,1904, recited that “Sylvester Geddes, was injured November 12, 1903, died of blood poison November 25, 1903, and will be able to resume work.” The one May 3, 1904, states that the remote cause of death was due to some constitutional disease, and the physician declined to say that the alleged injury had anything to do with it. The nonsuit was properly entered.
The judgment is affirmed.